Citation Nr: 1101505	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  05-29 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for lumbosacral spine spondylosis.

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for degenerative joint disease of 
the bilateral wrists.

3.  Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral knee replacement.

4.  Whether new and material evidence has been received to reopen 
a claim of service connection for degenerative joint disease of 
the left ankle.


REPRESENTATION

Appellant represented by:	Beverly Smith, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1959 to October 
1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which essentially reopened the Veteran's 
previously denied claims of service connection for lumbosacral 
spine spondylosis and for degenerative joint disease of the 
bilateral wrists and denied these claims on the merits.  The RO 
also denied the Veteran's request to reopen previously denied 
service connection claims for bilateral knee replacement and for 
degenerative joint disease of the left ankle.  An RO hearing was 
held in October 2008 and a copy of the hearing transcript has 
been added to the record.  A Travel Board hearing was held at the 
RO in March 2010 before the undersigned Acting Veterans Law Judge 
and a copy of the hearing transcript has been added to the 
record.

The Board observes that, in a February 1995 rating decision, the 
RO denied, in pertinent part, the Veteran's claim of service 
connection for lumbosacral strain.  This decision was issued to 
the Veteran and his service representative in March 1995.  The 
Veteran did not appeal this decision, and it became final.  See 
38 U.S.C.A. § 7104 (West 2002).  The Board also observes that, in 
an April 1999 rating decision, the RO denied the Veteran's 
request to reopen his previously denied claims of service 
connection for injuries to both knees, both ankles, and all other 
joints (including the bilateral wrists).  The Veteran did not 
appeal this decision, and it also became final.  Id.

The Board does not have jurisdiction to consider a claim that has 
been adjudicated previously unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, the issues of whether new and material evidence has 
been received to reopen claims of service connection for 
lumbosacral spine spondylosis, degenerative joint disease of the 
bilateral wrists, bilateral knee replacement, and degenerative 
joint disease of the left ankle are as stated on the title page.  
Regardless of the RO's actions, the Board must make its own 
determination as to whether new and material evidence has been 
received to reopen these claims.  That is, the Board has a 
jurisdictional responsibility to consider whether a claim should 
be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).

The Board notes that a change in diagnosis or the specificity of 
the claim must be considered carefully in determining whether the 
claim is based on a distinct factual basis.  Boggs v. Peake, 520 
F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of 
Appeals for the Federal Circuit found that a claim for one 
diagnosed disease or injury cannot be prejudiced by a prior claim 
for a different diagnosed disease or injury when it is an 
independent claim based on distinct factual bases. The Board also 
recognizes that the Veterans Court held in Velez v. Shinseki, 23 
Vet. App. 199 (2009), that the focus of the analysis must be 
whether the evidence truly amounted to a new claim based upon a 
different diagnosed disease or whether the evidence substantiates 
an element of a previously adjudicated matter.

The Board notes that the Veteran has contended throughout the 
pendency of this appeal that all of his injuries to the 
lumbosacral spine, wrists, knees, and left ankle were sustained 
as a result of an in-service fall following a repelling accident 
in April 1963.  Contrary to the facts in Velez, the Veteran has 
pursued consistently claims for service connection for injuries 
to the lumbosacral spine (whether characterized as lumbosacral 
strain or spondylosis), bilateral wrists (characterized as 
degenerative joint disease), bilateral knees, and the left ankle 
(characterized as degenerative joint disease) alleged sustained 
in this in-service fall.  In that regard, the Board finds that 
the Veteran's present request to reopen his previously denied 
claims turns upon diagnoses and factual bases that were 
considered in prior rating decisions.  Therefore, the threshold 
question of whether new and material evidence has been submitted 
must be addressed for each of the Veteran's claimed disabilities 
currently on appeal.


FINDINGS OF FACT

1.  In February 1995, the RO denied the Veteran's claim of 
service connection for lumbosacral strain; this decision was not 
appealed and it became final.

2.  The evidence received since February 1995 relates to an 
unestablished fact necessary to substantiate the claim of service 
connection for lumbosacral spine spondylosis.

3.  The competent evidence shows that the Veteran's current 
lumbosacral spine spondylosis is not related to active service.

4.  In April 1999, the RO denied the Veteran's request to reopen 
previously denied claims of service connection for injuries to 
the knees, ankles, and other joints; this decision was not 
appealed and it became final.

5.  The evidence received since April 1999 relates to 
unestablished facts necessary to substantiate the claims of 
service connection for degenerative joint disease of the  
bilateral wrists, bilateral knee replacement, and for 
degenerative joint disease of the left ankle.

6.  The competent evidence shows that the Veteran's current 
degenerative joint disease of the bilateral wrists is not related 
to active service.

7.  The competent evidence shows that the Veteran's bilateral 
knee replacement is not related to active service.

8.  The competent evidence shows that the Veteran's current 
degenerative joint disease of the left ankle is not related to 
active service.


CONCLUSIONS OF LAW

1.  The February 1995 RO decision, which denied the Veteran's 
service connection claim for lumbosacral strain, is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 
(2010).

2.  Evidence received since the February 1995 RO decision in 
support of the claim of service connection for lumbosacral spine 
spondylosis is new and material; accordingly, this claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.156 (2010).

3.  The April 1999 RO decision, which denied the Veteran's 
request to reopen previously denied service connection claims for 
injuries to the knees, ankles, and other joints, is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 
(2010).

4.  Evidence received since the April 1999 RO decision in support 
of the claims of service connection for degenerative joint 
disease of the bilateral wrists, bilateral knee replacement, and 
for degenerative joint disease of the left ankle is new and 
material; accordingly, these claims are reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

5.  Lumbosacral spine spondylosis was not incurred in active 
service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

6.  Degenerative joint disease of the bilateral wrists was not 
incurred in active service, nor may it be so presumed.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2010).

7.  Bilateral knee replacement was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

8.  Degenerative joint disease of the left ankle was not incurred 
in active service, nor may it be so presumed.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In a letter issued in December 2003, VA notified the appellant of 
the information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the 
appellant to submit medical evidence relating the claimed 
disabilities to active service and noted other types of evidence 
the Veteran could submit in support of his claims.  The Veteran 
also was informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA substantially has satisfied the requirement that the 
Veteran be advised to submit any additional information in 
support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Board acknowledges that the December 2003 letter did not 
define new and material evidence, advise the Veteran of the 
reasons for the prior denials of the claims of service 
connection, and did not indicate the evidence needed to 
substantiate the underlying claims.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Although the December 2003 letter did not 
satisfy the notice requirements as defined in Kent, the Board 
finds that this notice error was not harmful or prejudicial to 
the Veteran because all of his previously denied claims are being 
reopened and adjudicated on the merits in this decision.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Because the 
Veteran was fully informed of the evidence needed to substantiate 
the underlying claims of service connection, any failure to 
develop these claims under the VCAA cannot be considered 
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the opportunity 
to submit additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection 
claim was provided in March and April 2006, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the 
Board finds that VA met its duty to notify the appellant of his 
rights and responsibilities under the VCAA.  

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, the December 2003 letter was issued to the 
appellant and his service representative prior to the February 
2004 rating decision which denied the benefits sought on appeal; 
thus, this notice was timely.  Because all of the appellant's 
previously denied claims are being reopened and denied on the 
merits in this decision, any question as to the appropriate 
disability rating or effective date is moot and there can be no 
failure to notify the appellant.  See Dingess, 19 Vet. 
App. at 473.  There has been no prejudice to the appellant, and 
any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO and the 
Board.  It appears that all known and available records relevant 
to the issues on appeal have been obtained and associated with 
the Veteran's claims file.  The Veteran also does not contend, 
and the evidence does not show, that he is in receipt of Social 
Security Administration (SSA) disability benefits such that a 
remand to obtain his SSA records is required.

The Veteran has contended that he was treated for his claimed 
disabilities at the VA Medical Center in West Los Angeles, 
California, in 1981 and 1982.  The RO has made numerous attempts 
to obtain these records.  In response to these requests, the VA 
Medical Center in West Los Angeles, California informed the RO in 
April 2009 that, following a search of electronic records and 
archived files at this facility, there were no records for the 
Veteran.  In cases where the Veteran's service treatment records 
(or other pertinent records, for that matter) are unavailable 
through no fault of the claimant, there is a heightened 
obligation to assist the claimant in the development of his or 
her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must 
also provide an explanation to the appellant regarding VA's 
inability to obtain his or her service treatment records.  Dixon 
v. Derwinski, 3 Vet. App. 261 (1992). The Court also has held 
that VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that further 
efforts to obtain those records would be futile.  Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 
14 Vet. App. 39 (2000).  In June 2009, following repeated 
unsuccessful attempts to obtain the Veteran's treatment records 
from the VA Medical Center in West Los Angeles, California, the 
RO formally determined that these records were not available for 
review and further attempts to obtain them would be futile.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need 
not conduct an examination or obtain a medical opinion with 
respect to the issue of whether new and material evidence has 
been received to reopen a previously denied claim of entitlement 
to service connection because the duty under 38 C.F.R. 
§ 3.159(c)(4) applies to a claim to reopen only if new and 
material evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, new and material 
evidence has been received to reopen the Veteran's previously 
denied claims of service connection for lumbosacral spine 
spondylosis, degenerative joint disease of the bilateral wrists, 
bilateral knee replacement, and for degenerative joint disease of 
the left ankle.  The Veteran already has been provided with VA 
examinations which address the contended causal relationships 
between each of these disabilities and active service, however.  
There is no competent evidence, other than the Veteran's 
statements, which indicates that any of these disabilities may be 
associated with service.  The Veteran is not competent to testify 
as to etiology of any of these disabilities as they require 
medical expertise to diagnose.  Thus, the Board finds that 
additional examinations are not required even under the low 
threshold of McLendon.  In summary, VA has done everything 
reasonably possible to notify and to assist the Veteran and no 
further action is necessary to meet the requirements of the VCAA.

In February 1995, the RO denied, in pertinent part, the Veteran's 
claim of service connection for lumbosacral strain.  In April 
1999, the RO denied the Veteran's requests to reopen previously 
denied claims of service connection for injuries to the knees, 
ankles, and other joints (including the wrists).  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the date 
of notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  The 
Veteran did not initiate an appeal of either of these rating 
decisions and they became final.

As noted in the Introduction, a change in diagnosis or the 
specificity of the claim must be considered carefully in 
determining whether the claim is based on a distinct factual 
basis.  See Boggs, 520 F.3d at 1330.  In this case, as also noted 
in the Introduction, the currently appealed claims are based on 
the same factual bases as were considered in the prior final 
rating decisions (the Veteran's in-service fall in April 1963 
following a repelling accident).  Thus, the Board must determine 
first whether new and material evidence has been received to 
reopen the claims prior to adjudicating them on the merits.  

The claims of service connection for lumbosacral spine 
spondylosis, degenerative joint disease of the bilateral wrists, 
bilateral knee replacement, and for degenerative joint disease of 
the left ankle may be reopened if new and material evidence is 
received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed an application to reopen his previously denied 
service connection claims in a letter which was date stamped as 
received by the RO on December 20, 2001.  Although the Veteran 
styled this letter as a notice of disagreement with the April 
1999 rating decision, the RO properly determined that the time 
for initiating an appeal of that decision had expired and the 
Veteran's letter was instead a request to reopen the previously 
denied claims.  See 38 C.F.R. § 20.302(a) (discussing time limit 
for filing notice of disagreement).

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156(a) (2010).  As relevant to this appeal, new 
evidence means existing evidence not previously received to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  In determining whether evidence is new and 
material, the credibility of the new evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of 
service connection for lumbosacral spine spondylosis, the 
evidence before VA at the time of the prior final RO decision in 
February 1995 consisted of  the Veteran's service treatment 
records.  The RO noted that the Veteran's service treatment 
records showed that, during active service in April 1963, he fell 
to the ground while rappelling from a helicopter in a training 
exercise.  The Veteran landed on his feet and fell backward, 
experiencing immediate lumbosacral pain and some difficulty 
walking.  After being hospitalized for 8 days, he was discharged 
on a 30-day profile.  The Veteran's separation physical 
examination in August 1964 showed that he still was symptomatic 
from the lumbosacral strain in April 1963 although clinical 
evaluation of his lumbosacral spine was within normal limits 
without any sequelae from the fall.  The RO concluded that the 
Veteran's in-service lumbosacral strain was temporary, resolved 
with in-service treatment, and did not result in any permanent 
residual disability.  The RO also concluded that there was no 
continuity of treatment for lumbosacral spine problems shown 
since the Veteran's service separation.  Thus, the claim was 
denied.

With respect to the Veteran's application to reopen claims of 
service connection for degenerative joint disease of the 
bilateral wrists, bilateral knee replacement, and for 
degenerative joint disease of the left ankle, the evidence before 
VA at the time of the prior final RO decision in April 1999 
consisted of the Veteran's service treatment records.  Although 
the Veteran asserted that his in-service fall in April 1963 had 
resulted in injuries to his wrists, knees, and ankles, his 
service treatment records did not substantiate his assertions.  
In the April 1999 decision letter, the RO noted that, although VA 
had asked the Veteran to submit new and material evidence 
sufficient to reopen the previously denied claims, no evidence 
had been received.  Thus, the claims were not reopened.

The newly received evidence includes voluminous post-service VA 
and private treatment records, the Veteran's lay statements, and 
his RO and Board hearing testimony.

The newly received medical evidence shows that the Veteran 
currently is being treated for problems with his lumbosacral 
spine and his bilateral wrists, knees, and ankles.  For example, 
on VA examination in August 2001, the Veteran's complaints 
included constant bilateral knee discomfort and left ankle 
swelling and daily pain.  The Veteran reported that he had fallen 
from a helicopter while rappelling approximately 90-100 feet to 
the ground in 1962 during active service.  Although there were no 
fractures at the time of this in-service fall, there was 
excessive knee swelling which required fluid drainage.  The 
Veteran stated that he had left ankle surgery in 1990 and 
bilateral knee replacement in March 2000.  He used a cane during 
ambulation.  Physical examination showed he was obese and walked 
with an antalgic gait using a cane during ambulation.  Physical 
examination of the bilateral knees showed a well healed surgical 
scar over the superior aspect of the knees, distal thigh, and 
proximal leg secondary to knee replacement bilaterally, 
generalized tenderness, and pain on motion.  The Veteran's knees 
were weaker throughout range of motion testing when resistance 
was applied.  Fatigability was noted with repetitive use.  Pain 
increased throughout range of motion testing with repetitive use.  
Physical examination of the ankles showed swelling, tenderness to 
palpation, a well healed surgical scar over the lateral malleolus 
of the left ankle, a normal range of motion with pain in the left 
ankle during inversion.  The Veteran's ankles were weaker 
throughout range of motion testing when resistance was applied.  
Fatigability was noted with repetitive use.  Pain increased 
throughout range of motion testing with repetitive use.  X-rays 
of the left ankle showed no definite abnormalities and were 
unremarkable.  The diagnoses included surgical residuals of the 
left ankle and bilateral surgical residuals of knee replacement. 

A review of private outpatient treatment records date-stamped as 
received by the RO in December 2003 show that, on private 
outpatient treatment on July 14, 1989, the Veteran complained of 
right wrist problems since he suffered a right wrist fracture 
playing football during active service.  He denied any problems 
with the right wrist until the beginning of 1989 when he injured 
his left leg and had some ligament repairs done in his ankle and 
was on crutches for a while.  The crutches markedly aggravated 
his right wrist and he began to experience significant pain 
including night discomfort.  Since April 1989, the Veteran had 
experienced persistent pain at rest and at night and an aching 
discomfort in his thumb with use.  He reported that he dropped 
things.  Physical examination showed swelling over the dorsal 
radial aspect of the wrist indicative of probable synovial cyst, 
limited right wrist motion, and pain with forced palmar 
abduction.  X-rays showed a radio-scaphoid arthritis with a 
dorsal incalated segmental instability (DISI) deformity but no 
evidence of a scapho-lunate gap.  This possibly was chronic 
arthritis due to healing of the scaphoid in the humpback position 
with resultant radio-carpal changes.  The right wrist joint was 
injected and this relieved 50-75 percent of the Veteran's pain.  
The impressions included radio-scaphoid arthritis of the right 
wrist and possible carpal tunnel syndrome

The Veteran had right wrist surgery on July 26, 1989.  At that 
time, the Veteran reported injuring his right wrist during active 
service and being treated with a short arm splint and spica cast 
for approximately 6 weeks.  He had experienced continued right 
wrist pain since this in-service injury and acute exacerbation 
over a 6 to 12-month period prior to surgery.  

On VA examination in December 2003, the Veteran's complaints 
included low back pain aggravated by his sleep posture and seated 
positions, bilateral knee pain and swelling, decreased range of 
motion in the left knee without pain, bilateral knee popping, 
bilateral ankle swelling, and painful extension of the left 
wrist.  He stated that his right wrist did not hurt.  The VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records and post-service VA and private 
treatment records.  This examiner noted that the Veteran was 
diagnosed as having paravertebral lumbosacral strain during 
active service after repelling from a helicopter at approximately 
a 100-foot height.  The Veteran also reported that he had injured 
his wrists, knees, and ankles during this in-service fall, 
although the VA examiner noted that there was no indication of 
any of these injuries in the Veteran's service treatment records.  
The Veteran denied any bowel or bladder incontinence or 
aggravation of his activities of daily living due to his 
lumbosacral spine.  He also denied any prescribed bed rest for 
his lumbosacral spine in the previous 12 months.  He reported 
using a cane as need to ameliorate his knee problems.  He also 
reported attacks of gout every 6 months with pain and swelling of 
the ankles.  

Physical examination in December 2003 showed he was extremely 
obese and had a non-antalgic gait without ambulatory support or 
braces.  There was no tenderness to palpation, spasm, pain, or 
muscular tension in the lumbosacral spine.  The Veteran stated 
that his usual area of discomfort was from L5-S1 with some 
radiation in to the left gluteal fold and proximal left thigh.  
No protective posture was noted and there was no limitation of 
motion on repetitive testing of the lumbosacral spine.  Physical 
examination of the knees showed a loss of normal anatomic 
landmarks with no edema, swelling, or effusion, crepitus on 
flexion and extension, no tenderness to palpation in the left 
knee, tenderness to palpation in the right knee at the lateral 
inferior patellar pole above the joint line.  Physical 
examination of the ankles showed increased nodularity, edema, and 
swelling of the lower ankle talocrural joint, and no tenderness 
to palpation although there were multiple complaints of areas of 
discomfort in the medial and lateral malleolar areas which were 
not tender to palpation on examination.  Physical examination of 
the wrists showed that the right wrist was fused surgically and 
the left wrist was painful on range of motion testing.  X-rays of 
the lumbosacral spine showed degenerative changes involving the 
thoracolumbar region and lumbar spine.  X-rays of the wrists 
showed degenerative changes involving the radial carpal joint 
with fusion between the scaphoid and lower radius on the right 
side.  X-rays of the knees showed prosthetic replacement of both 
knee joints, heterotrophic bone formation in the soft tissues 
just above the left patella area, and ossification involving the 
soft tissue just median to the lower left femur.  X-rays of the 
ankles showed minimal degenerative changes involving the 
tibiotalar joints.  

The VA examiner opined in December 2003 that, after careful 
review of the claims file, the Veteran sustained a one-time 
incident of low back pain with resolution.  There were no other 
reports in the claims file which suggested a long-time chronic 
history of treatment, complaint or significant disability or 
impairment.  This examiner stated that the Veteran's service 
treatment records were void of any left knee problems and the 
Veteran denied any left knee problems at this examination.   This 
examiner also stated that there was only weak evidence to support 
a right knee problem.  This examiner observed that there was no 
evidence in the claims file to support a right wrist problem 
during active service and the Veteran reported no right wrist 
complaints after his surgical fusion.  The VA examiner concluded 
that it was clear that the Veteran's subjective complaints 
related predominantly to his gout disease and, after reviewing 
the claims file, the rappelling injury was not the source of the 
Veteran's multi-joint symptom complaints at this examination.  
This examiner also concluded that none of the Veteran's 
orthopedic disabilities noted on examination were due to active 
service.  He stated that the findings of multiple small and large 
joint arthritic changes involving the upper and lower extremities 
and spine were not characteristic of a single episode of trauma.  
The diagnoses included age-related spondylosis of the 
thoracolumbar spine without radiculopathy, osteoarthritis of the 
bilateral knees secondary to spondylosis of the thoracolumbar 
spine, degenerative joint disease of the left knee with surgical 
arthroscopy debridement, total knee arthroplasty of the bilateral 
knees secondary to spondylosis of the thoracolumbar spine, 
degenerative joint disease of the bilateral wrists secondary to 
spondylosis of the thoracolumbar spine, and degenerative joint 
disease of the bilateral ankles secondary to spondylosis of the 
thoracolumbar spine.  

In a December 2003 statement, the Veteran contended that he had 
injured his back and wrists after he fell 60 feet while 
rappelling from a helicopter during a training exercise in April 
1963.  He stated that his ankles were in constant pain and his 
left wrist was as painful as his right wrist.  

On VA outpatient treatment in August 2005, the VA examiner noted 
that the Veteran had presented with a history of bilateral ankle 
pain after falling from a height of 60 feet in April 1963 during 
active service.  The Veteran also reported that, at the time of 
his in-service fall, he sustained injuries to his lower back and 
lumbosacral area.  The Veteran reported further that, after his 
hospitalization, he was on bed rest for 1 month and limited duty 
afterwards.  While on bed rest following his in-service accident, 
the Veteran stated that this knees and ankles were extremely 
swollen.  He also stated that he had experienced a lot of ankle 
pain during his limited duty period.  He was not able to return 
to full duty for approximately 6 months.  After he returned to 
full duty, the Veteran stated that he had trouble walking and 
fell a lot because his joints constantly gave way on him.  
Following service, the Veteran reported experiencing several 
bouts of gout annually and his ankles were in an awkward 
position.  He had bilateral knee surgeries in March 2000 for 
arthritis.  Physical examination showed both ankles were 
basically in  a valgus attitude upon calcaneal stance position 
and bowing of the Achilles tendon on the right.  X-rays of the 
feet showed a large amount of arthritic changes and degenerative 
changes along the course of numerous bones which were consistent 
with the injuries sustained from a fall.  The VA examiner 
concluded that the Veteran's in-service fall along with other 
documentation he reviewed in the claims file supported injuries 
to the back, wrists, and feet.

VA x-rays of the bilateral ankles taken in July 2008 showed soft 
tissue swelling, associated with minimal degenerative joint 
disease, involving both ankle joints which was consistent with 
the diagnosis of gout.  There also were bilateral inferior 
calcaneal osteophytes with ossification of the Achilles tendon 
insertions.  Degenerative joint disease changes also were present 
involving the intertarsal joints.  VA x-rays of the bilateral 
wrists taken in July 2008 showed severe degenerative changes of 
the radiocarpal joint with possible remote fracture of the 
scaphoid bone and a post-traumatic ossified body seen lateral to 
this bone.

VA x-rays of the lumbosacral spine taken in November 2008 showed 
suspected generalized osteopenia, multilevel degenerative changes 
with T12/L1 disc space narrowing and endplate spurring, and 
endplate spurring throughout the lumbar spine.  There was a mild 
anterior wedge compression deformity of the anterior superior 
aspect of the L4 vertebral body, associated with anterior 
endplate spurring, suggesting sub acute or chronic finding mesh 
coils overlie the lower abdomen.

On VA x-rays of the left wrist taken in January 2009, it was 
noted that the reason for x-rays was to rule out a fracture of 
the left wrist status-post fall 2 months earlier.  There was 
diffuse osteopenia, degenerative changes in the radiocarpal joint 
with joint space narrowing and subchondral sclerosis, heterotopic 
ossification seen along the dorsal aspect of the carpal bones.  
No acute fracture was present.  The soft tissues were 
unremarkable.  The VA radiologist concluded that the Veteran's 
left wrist was unchanged.  

The Veteran asserted in a January 2009 statement that he had pain 
every day along with debilitating stiffness in his back, wrists, 
and ankles.  He also experienced swollen joints every day.  He 
stated that it was very hard to get up every morning and he was 
limited severely in his activities of daily living.  He also 
stated that his back, wrists, and ankles had deteriorated as a 
result of trauma-induced arthritis and rheumatoid arthritis.  

On VA examination in May 2009, the Veteran's complaints included 
low back, bilateral wrist, bilateral knee, and left ankle pain.  
The Veteran reported that his lumbosacral spine problems stemmed 
from his in-service fall in April 1963.  The VA examiner reviewed 
the Veteran's claims file, including his service treatment 
records and post-service VA and private treatment records.  This 
examiner noted the Veteran's in-service fall recorded in his 
service treatment records when he fell between 60 and 100 feet.  
This examiner also noted the Veteran's in-service treatment for 
left wrist and bilateral knee injuries.  This examiner noted 
further that, after the Veteran injured his left ankle in 1988 
and had surgery, there were no other reports of problems or 
injuries with the left ankle except for some progressive 
arthritic changes.  He also noted further that there was no 
evidence in the claims file that the Veteran had any type of 
rheumatoid arthritis.  The Veteran reported that he could do all 
of his activities of daily living and had used a cane on and off 
over the last couple of years.  He also reported that he had 
experienced low back pain since his in-service fall.  He rated 
his low back pain as 3/10 on a pain scale (with 10/10 being the 
worst pain) located in the lower portion of his back with daily 
flare-ups to 9/10 which lasted for a few seconds at a time.  He 
rated his left wrist pain as 3/10 on a pain scale with flare-ups 
to 8/10 when he was trying to stand which lasted for a few 
seconds and also occurred when he put pressure on his left wrist.  
He also rated his left knee pain as 2-3/10 with daily flare-ups 
to 5/10 especially after sitting with his knees bent for more 
than 30 minutes.  He stated that his right knee was similar to 
his left knee though even worse.  His left knee pain flared up to 
6/10 on a daily basis.

Physical examination in May 2009 showed he walked slowly with a 
cane and was able to get in and out of a chair although he used 
his hands to push himself up out of the chair.  He could balance 
slightly on his heels and toes and could do a partial squat.  
Physical examination of his back showed no muscle spasms, pain 
report in the lower lumbar spine, normal spinal lordosis, and 
negative straight leg raising bilaterally.  Physical examination 
of the left wrist showed good grip strength.  Physical 
examination of the knees showed well-healed incisions anteriorly, 
stable knees, no calf pain, and good quadriceps strength.  
Physical examination of the left ankle showed good strength and a 
stable ankle.  X-rays of the lumbosacral spine showed moderate to 
severe degenerative disc disease throughout the entire lumbar 
spine, worst at the L4 level, and some slight anterior wedging of 
L4.  X-rays of the right wrist showed a solid fusion between the 
radius and carpal bones.  X-rays of the left wrist showed 
moderate to severe degenerative joint disease throughout the 
wrist with apparent scapho-lunate dissociation.  X-rays of the 
knees showed solid prostheses and ossification of the quadriceps 
tendon bilaterally.  X-rays of the left ankle showed moderate to 
severe degenerative joint disease throughout the ankle joint, 
including the ankle joint and subtalar joints.  

Following physical examination of the Veteran in May 2009, the VA 
examiner opined that most all of the Veteran's orthopedic 
problems were primarily a result of progressive gout.  He 
acknowledged that the Veteran sustained an injury in 1963 and, 
although he was hospitalized for a few days on bed rest, there 
were no additional medical records to substantiate any further 
long term disability as a result of the fall.  The VA examiner 
also opined that it was less likely than not that the Veteran's 
degenerative joint disease of the lumbosacral spine, bilateral 
wrists, bilateral knees, and left ankle were related to or caused 
by his in-service fall.  The diagnoses included degenerative 
joint disease primarily secondary to gout involving the lumbar 
spine, bilateral wrists, bilateral knees, and left ankle and no 
evidence suggesting that the Veteran had rheumatoid arthritis.

In a June 2009 addendum to the May 2009 VA examination report, 
the VA examiner who saw the Veteran in May 2009 stated that the 
Veteran's ankle problems were primarily a result of his 
progressive gout.  He opined that it was less likely than not 
that the Veteran's orthopedic problems, including his ankle 
problems, were caused by or related to his in-service activity.  
He stated that the Veteran had systemic gout which had affected 
most all of his joints in his body.  

With respect to the Veteran's application to reopen a claim of 
service connection for lumbosacral spine spondylosis, the Board 
notes that the evidence which was of record in February 1995 
included only service treatment records which showed that, 
although he had injured his lumbosacral spine in April 1963 in a 
rappelling accident and fall, there was no evidence of any 
chronic lumbosacral spine disability which could be attributed to 
active service.  The newly received evidence, including the 
August 2005 VA outpatient treatment note, now suggests the 
possibility of a chronic lumbosacral spine disability which could 
be attributed to active service.  Thus, the Board finds that the 
evidence received since February 1995 is new, in that it has not 
been submitted previously to agency adjudicators, and is 
material, in that it relates to an unestablished fact necessary 
to substantiate the claim and raises a reasonable possibility of 
substantiating it.  Because new and material evidence has been 
received, the Board finds that the previously denied claim of 
service connection for lumbosacral spine spondylosis is reopened. 

With respect to the Veteran's application to reopen claims of 
service connection for degenerative joint disease of the 
bilateral wrists, bilateral knee replacement, and for 
degenerative joint disease of the left ankle, the Board notes 
that the evidence which was of record in April 1999 showed that, 
although the Veteran alleged that he had sustained injuries to 
all of these joints as a result of his in-service fall, his 
service treatment records did not support this allegation.  The 
newly received evidence, including the April 1995 VA outpatient 
treatment note, now suggests the possibility that his current 
bilateral wrist, bilateral knee, and left ankle problems may be 
related to the in-service fall.  Thus, the Board finds that the 
evidence received since April 1999 is new, in that it has not 
been submitted previously to agency adjudicators, and is 
material, in that it relates to unestablished facts necessary to 
substantiate the claims and raises a reasonable possibility of 
substantiating them.  Because new and material evidence has been 
received, the Board finds that the previously denied claims of 
service connection for degenerative joint disease of the 
bilateral wrists, bilateral knee replacement, and for 
degenerative joint disease of the left ankle are reopened.

Service Connection Claims

Having reopened the Veteran's previously denied claims of service 
connection for lumbosacral spine spondylosis, degenerative joint 
disease of the bilateral wrists, bilateral knee replacement, and 
for degenerative joint disease of the left ankle, the Board will 
proceed to adjudicate each of these claims on the merits.

The Veteran contends that he incurred lumbosacral spine 
spondylosis, degenerative joint disease of the bilateral wrists, 
bilateral knee replacement, and degenerative joint disease of the 
left ankle during active service.  He specifically contends that 
all of these orthopedic disabilities are the result of an in-
service accident in April 1963 in which he fell between 60-100 
feet while rappelling during a training exercise.  

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including arthritis, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for lumbosacral spine 
spondylosis.  Despite the Veteran's assertions and hearing 
testimony to the contrary, the competent evidence does not show 
that his current lumbosacral spine spondylosis is related to 
active service or any incident of such service, to include the 
Veteran's in-service fall in a rappelling accident in April 1963.  
The Veteran's service treatment records show that, at his 
enlistment physical examination in February 1959, he denied all 
relevant medical history and clinical evaluation of his spine was 
normal.  Clinical evaluation was unchanged on periodic physical 
examination in June 1960.  On periodic physical examination in 
October 1961, the Veteran's medical history included swollen or 
painful joints.  The in-service examiner stated that this related 
to pre-service treatment for poliomyelitis and a pre-service 
football injury.  Clinical evaluation was unchanged.   
 
On April 17, 1963, the Veteran reported to an Emergency Room (ER) 
at a U.S. Army Hospital complaining that he fell while 
demonstrating rope rappelling from a helicopter earlier that day.  
He reported that he had a free fall of about 100 feet of rope and 
currently had low back pain.  Physical examination showed spastic 
left paraspinous muscles and tenderness to palpation over L4-5.  
The impression was acute lumbosacral strain and rule-out fracture 
of L4.  The Veteran was admitted to the hospital.  The Veteran 
was hospitalized for 8 days for treatment of paravertebral muscle 
strain in the lumbosacral area.  This injury was incurred in the 
line of duty.  

A "Narrative Summary" for the Veteran's in-service 
hospitalization in April 1963 shows that, while instructing rope 
rappelling from a helicopter, he fell approximately 60 feet to 
the ground.  He landed "paratrooper-style" on his feet, falling 
back, and experienced immediate pain in the lumbosacral area of 
the back with some difficulty in walking.  Physical examination 
on admission to the hospital showed tenderness over the 
lumbosacral muscles with splinting of the left paravertebral 
muscles and tenderness on motion of the hip.  The diagnosis on 
admission was acute lumbosacral strain.  The Veteran was placed 
on complete bed rest for 4 days and then allowed bathroom 
privileges with much decrease in muscle spasm after the first 
day.  At discharge, there was no further spasm and his 
lumbosacral spine motion was good without any pain.  He was 
discharged with a T-3 profile in the lower extremities for 
30 days.  The final diagnosis was paravertebral muscle strain in 
the lumbosacral area.

In March 1964, the Veteran complained that he had hurt his back 
when he fell on his buttocks.  Physical examination showed no 
bony abnormality.  X-rays showed a negative sacrum and coccyx.  
He was discharged to duty.  In April 1964, he complained that he 
still had occasional pain on a false step or sudden jolt but he 
was getting better.

At his separation physical examination in August 1964, the 
Veteran denied all relevant medical history.  The in-service 
examiner noted the Veteran's service treatment records showed a 
muscular strain in the lumbosacral spine in April 1963.  This 
examiner stated that the Veteran still was symptomatic.  Clinical 
evaluation of the spine was normal.  

The Board acknowledges that the Veteran injured his lumbosacral 
spine when he fell 60 feet in a rappelling accident in April 
1963.  As the RO has noted, however, it appears that the 
Veteran's in-service lumbosacral spine complaints were acute and 
resolved with treatment.  The Board also acknowledges that, 
although the Veteran denied any relevant medical history at his 
separation physical examination in August 1964, and although 
clinical evaluation of his spine was normal, the in-service 
examiner noted that the Veteran still was symptomatic after his 
in-service lumbosacral spine injury.  There is no indication in 
the competent evidence of record, however, that the Veteran was 
diagnosed as having lumbosacral spine spondylosis during active 
service or within the first post-service year (i.e., by August 
1965) such that service connection for lumbosacral spine 
spondylosis is warranted on a presumptive service connection 
basis.  The Veteran also has not identified or submitted any 
competent evidence, to include a medical nexus, which shows that 
he was diagnosed as having lumbosacral spine spondylosis during 
active service or within the first post-service year.  Thus, the 
Board finds that service connection for lumbosacral spine 
spondylosis is not warranted on a presumptive service connection 
basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  

The Veteran also is not entitled to service connection for 
lumbosacral spine spondylosis on a direct service connection 
basis.  As noted, the Veteran strained his lumbosacral spine in a 
rappelling injury in April 1963 and his low back was symptomatic 
at his service separation.  It appears that, following his 
service separation in August 1964, the Veteran first complained 
of lumbosacral spine spondylosis when he was seen on VA 
examination in December 2003, or more than 39 years later.  The 
Board notes that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The post-service 
medical evidence shows that, although the Veteran currently 
experiences disability due to lumbosacral spine spondylosis, it 
is not related to active service.  As noted above, following VA 
examination in December 2003, the VA examiner opined that, 
although the Veteran had sustained a one-time incident of low 
back pain with resolution during active service, there were no 
other reports in the claims file which suggested a long-time 
chronic history of treatment, complaint or significant disability 
or impairment.  This examiner concluded that it was clear that 
the Veteran's subjective complaints related predominantly to his 
gout disease and, after reviewing the claims file, the rappelling 
injury was not the source of the Veteran's age-related 
spondylosis of the thoracolumbar spine without radiculopathy.  
This examiner also concluded that the Veteran's age-related 
spondylosis of the thoracolumbar spine without radiculopathy was 
not due to active service.  The diagnoses included age-related 
spondylosis of the thoracolumbar spine without radiculopathy.

The Veteran relies heavily on the VA examiner's August 2005 
opinion as support for his service connection claim for 
lumbosacral spine spondylosis.  Although the Veteran reported to 
the VA examiner in August 2005 that, after his in-service 
hospitalization following the rappelling accident, he was on bed 
rest for 1 month and limited duty afterwards, the Board notes 
that this reported in-service history is not supported by a 
review of the Veteran's service treatment records which show only 
that he was on bed rest for 8 days while hospitalized.  The 
Veteran also reported to the VA examiner in August 2005 that, 
after his in-service fall, he was not able to return to full duty 
for approximately 6 months and, after he returned to full duty, 
the Veteran stated that he had trouble walking and fell a lot 
because his joints constantly gave way on him.  These assertions 
also are not supported by a review of the Veteran's service 
treatment records which show only that, after his in-service 
fall, he recovered from his lumbosacral spine strain and was 
symptomatic at his discharge from active service.  After noting 
the Veteran's (inaccurately reported) in-service history, the VA 
examiner concluded in August 2005 that the Veteran's in-service 
fall along with other documentation he had reviewed in the claims 
file supported the reported in-service injuries to the back.  The 
Board again acknowledges that the Veteran injured his back in 
April 1963 in a rappelling accident.  It appears, however, that 
the VA examiner in August 2005 was not "informed of the relevant 
facts" concerning the Veteran's in-service medical history after 
his in-service fall.  Thus, the Board finds that the VA 
examiner's August 2005 opinion is entitled to little probative 
value on the issue of whether the Veteran's lumbosacral spine 
spondylosis is related to active service.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).

By contrast, after reviewing the claims file and physically 
examining the Veteran in May 2009, a different VA examiner opined 
that most all of the Veteran's orthopedic problems were primarily 
a result of progressive gout.  This VA examiner acknowledged that 
the Veteran sustained an injury in 1963 and, although he was 
hospitalized for a few days on bed rest, there were no additional 
medical records to substantiate any further long term disability 
as a result of the fall.  The VA examiner also opined that it was 
less likely than not that the Veteran's degenerative joint 
disease of the lumbosacral spine was related to or caused by his 
in-service fall.  The Board finds the May 2009 VA examiner's 
opinion more probative that the August 2005 VA examiner's opinion 
because that opinion was based on a review of the claims file, 
and because the Veteran's medical history noted in May 2009 
(clearly based upon that review) is substantiated by what is 
found in his service treatment records.  In summary, the 
competent evidence demonstrates that the Veteran's current 
lumbosacral spine spondylosis is not related to active service.  
The Board acknowledges in this regard the Veteran's continuing 
complaints of lumbosacral spine pain which he attributes to the 
in-service fall.  The Veteran has not identified or submitted any 
competent evidence (other than the previously discussed and 
devalued August 2005 VA treatment note), to include a medical 
nexus, which relates his lumbosacral spine spondylosis to active 
service or any incident of service, to include his in-service 
fall.  Accordingly, the Board finds that service connection for 
lumbosacral spine spondylosis is not warranted.

The Board also finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
degenerative joint disease of the bilateral wrists.  The Veteran 
has contended that he injured his wrists at the same time that he 
injured his lumbosacral spine in a fall from a helicopter while 
rappelling in April 1963.  Despite the Veteran's lay assertions 
and hearing testimony to the contrary, his service treatment 
records show only that he injured his low back at the time of the 
in-service rappelling accident in April 1963.  His service 
treatment records also show that x-rays of the left wrist in 
April 1961 were negative.  An extract included in the Veteran's 
service treatment records also shows that he injured his left 
wrist in February 1962.  The service treatment records otherwise 
are silent for any complaints of or treatment for any bilateral 
wrist problems during active service.  As noted, clinical 
evaluation of the Veteran repeatedly was negative during active 
service, and only a symptomatic low back was noted at his 
separation physical examination in August 1964.  There is no 
indication in the claims file that the Veteran was treated for 
degenerative joint disease of the bilateral wrists during active 
service or within the first post-service year (i.e., by August 
1965) such that service connection for this disability is 
warranted on a presumptive service connection basis.  See 
38 C.F.R. §§ 3.307, 3.309.  Nor has the Veteran identified or 
submitted any competent evidence, to include a medical nexus, 
showing a diagnosis of or treatment for degenerative joint 
disease of the bilateral wrists during active service or within 
the first post-service year.  Thus, the Board finds that service 
connection for degenerative joint disease of the bilateral wrists 
is not warranted on a presumptive service connection basis.  Id.

The Veteran also is not entitled to service connection for 
degenerative joint disease of the bilateral wrists on a direct 
service connection basis.  As noted, the Veteran's service 
treatment records show only that he injured his left wrist during 
active service but this injury appears to have been resolved at 
his service separation.  The post-service medical evidence shows 
that, although the Veteran has been treated for degenerative 
joint disease of the bilateral wrists since service, it is not 
related to active service.  Following service separation in 
August 1964, it appears that the Veteran first was treated for 
right wrist problems in July 1989, or almost 25 years later, when 
he had right wrist fusion surgery.  See Maxson, 230 F.3d at 1333.  
The Board notes that, just before this surgery, the Veteran 
reported that he had fractured his right wrist while playing 
football during active service.  This reported in-service history 
is not supported by the Veteran's service treatment records which 
show no diagnosis or treatment for any right wrist problems 
during service.  The Veteran subsequently was not treated for any 
right wrist problems between his July 1989 fusion surgery and 
when he was seen on VA examination in December 2003, or more than 
14 years later.  The VA examiner noted in December 2003 that the 
Veteran himself denied any right wrist complaints after his 
surgery.  This examiner opined that the Veteran's subjective 
complaints of bilateral wrist problems were related predominantly 
to his gout disease and were not due to active service.  He also 
opined that the findings of multiple joint arthritis in the upper 
extremities, including the bilateral wrists, were not 
characteristic of a single episode of trauma (such as the 
Veteran's in-service fall).

The Veteran again relies heavily on the VA examiner's August 2005 
opinion as support for his service connection claim for 
degenerative joint disease of the bilateral wrists.  Although it 
appears that physical examination in August 2005 was limited to 
the Veteran's feet, as noted elsewhere, the VA examiner opined 
that the Veteran's reported fall from 60 feet during active 
service, along with other documentation supporting injuries to 
the wrist, it was most probable that the Veteran's injuries were 
sustained in the in-service fall.  It is not clear what other 
documentation the VA examiner is referring to when he asserts 
that a review of other documentation supported a finding that the 
Veteran's wrist injuries were related to active service.  As 
noted, the Veteran's service treatment records show only that he 
injured his left wrist once during active service and this injury 
appears to have resolved with treatment.  The only post-service 
records of wrist injuries are the Veteran's right wrist fusion 
surgery which occurred several decades after service separation.  

The Court has held that the Board is free to assess medical 
evidence and is not compelled to accept a physician's opinion.  
Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion 
based upon an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, 
even one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 11 
Vet. App. 345, 348 (1998).  A bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the transcriber 
is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  The Court also has held that the value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, 
a medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  
The factual predicate for the VA examiner's August 2005 opinion 
is not clear from a review of the record.  There also appears to 
be little or no clinical data or other rationale to support the 
August 2005 opinion.  Thus, the Board finds that, to the extent 
that the VA examiner attempted to relate the Veteran's 
degenerative joint disease of the bilateral wrists to active 
service in August 2005, this opinion is entitled to little 
probative value.

By contrast, a different VA examiner opined in May 2009 that most 
all of the Veteran's orthopedic problems were primarily a result 
of progressive gout.  This VA examiner acknowledged that the 
Veteran sustained an injury in 1963 and, although he was 
hospitalized for a few days on bed rest, there were no additional 
medical records to substantiate any further long term disability 
as a result of the fall.  The VA examiner also opined that it was 
less likely than not that the Veteran's degenerative joint 
disease of the bilateral wrists was related to or caused by his 
in-service fall.  The Board finds the May 2009 VA examiner's 
opinion more probative that the August 2005 VA examiner's opinion 
because the May 2009 opinion was based on a review of the claims 
file and the Veteran's medical history noted in May 2009 is 
substantiated by what is found in his service treatment records.  
In summary, the competent evidence demonstrates that the 
Veteran's current degenerative joint disease of the bilateral 
wrists is not related to active service.  The Board acknowledges 
in this regard the Veteran's continuing complaints of wrist pain 
and weakness in grip strength which he attributes to the in-
service fall.  The Veteran has not identified or submitted any 
competent evidence, to include a medical nexus, which relates his 
degenerative joint disease of the bilateral wrists to active 
service or any incident of service, to include his in-service 
fall.  Accordingly, the Board finds that service connection for 
degenerative joint disease of the bilateral wrists is not 
warranted.

The Board also finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for bilateral 
knee replacement.  The competent evidence shows that the Veteran 
injured his right knee during active service and continued to 
experience bilateral knee problems after service and he had both 
knees surgically replaced after service.  Despite the Veteran's 
assertions and hearing testimony to the contrary, the competent 
evidence does not show that his current bilateral knee 
replacement is related to active service or any incident of such 
service, to include the Veteran's in-service fall in a repelling 
accident in April 1963.  An official medical records extract 
included in the Veteran's service treatment records shows that he 
was treated for an old right knee injury in October 1969, a sore 
right knee in June 1960, and for an old knee injury in January 
1962 while on active service.  In October 1959, physical 
examination of the Veteran's right knee essentially was negative.  
Physical examination of the right knee in June 1960 was negative 
and the Veteran was diagnosed as having a contusion.  In January 
1962, the Veteran complained that, when he put pressure on the 
area of his right knee, his right knee hurt.  Physical 
examination showed an odd "crack" in the right knee consistent 
with right knee pain.  There were no relevant physical findings 
or medical history at the Veteran's enlistment and separation 
physical examinations.  No relevant physical findings concerning 
either of the Veteran's knees were noted at the time of his 
repelling accident and fall in April 1963.  It appears that, 
following service separation in October 1964, the Veteran first 
complained of bilateral knee problems on VA examination in August 
2001, or almost 37 years later.  See Maxson, 230 F.3d at 1333.  

The post-service medical evidence shows that, although the 
Veteran had bilateral knee replacement surgery, his bilateral 
knee replacement is not related to active service.  On VA 
examination in August 2001, the Veteran reported incorrectly 
that, although there had been no knee fractures at the time of 
his in-service fall in April 1963, there had been excessive knee 
swelling which required fluid drainage.  The Veteran also 
reported that he had undergone bilateral knee replacement surgery 
in March 2000.  He was diagnosed as having surgical residuals of 
bilateral knee replacements.  On VA examination in December 2003, 
the Veteran again reported incorrectly that he had injured his 
knees during his in-service fall in April 1963, although the VA 
examiner noted correctly that there was no indication of knee 
injuries in the Veteran's service treatment records.  The VA 
examiner stated that the Veteran's service treatment records were 
void of any left knee problems, the Veteran denied any left knee 
problems at this examination, and there was only weak evidence to 
support a right knee problem.  The VA examiner concluded that it 
was clear that the Veteran's subjective complaints related 
predominantly to gout and, after reviewing the claims file, the 
repelling injury was not the source of the Veteran's bilateral 
knee complaints at this examination.  This examiner also 
concluded that the Veteran's bilateral knee problems noted on 
examination were not due to active service.  The diagnoses 
included total knee arthroplasty of the bilateral knees secondary 
to spondylosis of the thoracolumbar spine.

The Veteran again relies on the August 2005 VA examiner's 
opinion, which attempted to relate his reported in-service 
bilateral knee injuries and post-service bilateral knee 
replacement to his in-service fall in April 1963, as support for 
his service connection claim for bilateral knee replacement.  As 
noted elsewhere, this opinion is less than probative on the issue 
of whether the Veteran's bilateral knee replacement is related to 
active service because the August 2005 VA examiner was not 
"informed of the relevant facts" concerning the Veteran's 
injuries experienced at the time of his in-service fall in April 
1963 and his in-service medical history following this fall.  See 
Nieves-Rodriguez, 22 Vet. App. at 295.  This opinion also is 
entitled to little probative value because it is based on little 
clinical data and an incorrect factual predicate (that the 
Veteran injured his bilateral knees when he fell during a 
rappelling accident in April 1963).  See Wilson, 2 Vet. App. 
at 614; Black, 5 Vet. App. at 180; Reonal, 5 Vet. App. at 461; 
Miller, 11 Vet. App. at 348; and Bloom, 12 Vet. App. at 187.

By contrast, a different VA examiner opined in May 2009 that most 
all of the Veteran's orthopedic problems were primarily a result 
of progressive gout.  The VA examiner also opined that it was 
less likely than not that the Veteran's bilateral knee 
replacement was related to or caused by his in-service fall.  The 
Board finds the May 2009 VA examiner's opinion more probative 
that the August 2005 VA examiner's opinion because the May 2009 
opinion was based on a review of the claims file and the 
Veteran's medical history noted in May 2009 is substantiated by 
what is found in his service treatment records.  In summary, the 
competent evidence demonstrates that the Veteran's current 
bilateral knee replacement is not related to active service.  The 
Board acknowledges in this regard the Veteran's continuing 
complaints of bilateral knee pain and giving way which he 
attributes to the in-service fall.  The Veteran has not 
identified or submitted any competent evidence, to include a 
medical nexus, which relates his bilateral knee replacement to 
active service or any incident of service, to include his in-
service fall.  Accordingly, the Board finds that service 
connection for bilateral knee replacement is not warranted.

The Board finally finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
degenerative joint disease of the left ankle.  The Veteran 
initially contends that his current degenerative joint disease of 
the left ankle is related to active service on a presumptive 
service connection basis (as arthritis).  See 38 C.F.R. §§ 3.307, 
3.309.  Despite the Veteran's lay assertions and RO and Board 
hearing testimony to the contrary, the competent evidence does 
not indicate that the Veteran incurred chronic left ankle 
arthritis during active service.  There is no indication that the 
Veteran injured his left ankle at the time of his in-service 
repelling accident in April 1963.  His service treatment records 
show instead that x-rays of the left ankle taken in August 1963 
(several months after his repelling accident) showed no fracture.  
At that time, it was noted that the Veteran reported that he had 
turned his left ankle playing football.  His service treatment 
records, including his enlistment and separation physical 
examinations, otherwise are silent for any complaints of or 
treatment for left ankle problems during active service.  The 
Veteran also does not contend, and the competent evidence does 
not show, that he was diagnosed as having degenerative joint 
disease of the left ankle within the first post-service year 
(i.e., by October 1965).  The Veteran also has not identified or 
submitted any competent evidence, to include a medical nexus, 
which shows that he experienced chronic left ankle arthritis 
during active service or within the first post-service year.  
Thus, the Board finds that service connection for degenerative 
joint disease of the left ankle is not warranted on a presumptive 
service connection basis.  Id.

The Veteran also is not entitled to service connection for 
degenerative joint disease of the left ankle on a direct service 
connection basis.  As noted, with the exception of left ankle x-
rays taken in August 1963 which showed no fracture, the Veteran's 
service treatment records otherwise do not show that he was 
diagnosed as having any left ankle problems during active 
service.  The post-service medical evidence shows that, following 
service separation in October 1964, the Veteran first complained 
of left ankle problems on VA examination in August 2001, or 
almost 37 years later.  See Maxson, 230 F.3d at 1333.  At that 
examination, the Veteran stated that he had left ankle surgery in 
1990.  Following physical examination, the VA examiner diagnosed 
the Veteran as having left ankle surgical residuals.  Thus, it 
appears that, as of August 2001, the Veteran's left ankle 
problems were related to his 1990 left ankle surgery which 
occurred several decades after his service separation in October 
1964 and not to active service or any incident of such service, 
to include his in-service repelling accident.  As noted above, 
following subsequent VA examination in December 2003, the VA 
examiner concluded that it was clear that the Veteran's 
subjective complaints of bilateral wrist pain related 
predominantly to gout.  After reviewing the claims file, the VA 
examiner also concluded in December 2003 that the Veteran's in-
service repelling injury was not the source of his current 
bilateral wrist complaints.  This examiner also concluded that 
the Veteran's bilateral wrist disability was not due to active 
service.  He stated that the findings of multiple small and large 
joint arthritic changes involving the upper extremities were not 
characteristic of a single episode of trauma.  The diagnoses 
included degenerative joint disease of the bilateral ankles 
secondary to spondylosis of the thoracolumbar spine.  Thus, it 
appears that, as of December 2003, the Veteran's left ankle 
problems were related etiologically to his non-service-connected 
spondylosis of the thoracolumbar spine and not to active service 
or any incident of such service, to include his in-service 
rappelling accident.  

The Veteran again relies on the August 2005 VA examiner's 
opinion, which attempted to relate his reported in-service left 
ankle injury to his in-service fall in April 1963, as support for 
his service connection claim for degenerative joint disease of 
the left ankle.  As noted elsewhere, this opinion is less than 
probative on the issue of whether the Veteran's degenerative 
joint disease of the left ankle is related to active service 
because the August 2005 VA examiner was not "informed of the 
relevant facts" concerning the Veteran's injuries experienced at 
the time of his in-service fall in April 1963 and his in-service 
medical history following this fall.  See Nieves-Rodriguez, 
22 Vet. App. at 295.  This opinion also is entitled to little 
probative value because, as discussed above, it is based on 
little clinical data and/or an incorrect factual predicate (that 
the Veteran injured his left ankle when he fell during a 
repelling accident in April 1963).  See Wilson, 2 Vet. App. 
at 614; Black, 5 Vet. App. at 180; Reonal, 5 Vet. App. at 461; 
Miller, 11 Vet. App. at 348; and Bloom, 12 Vet. App. at 187.

By contrast, a different VA examiner opined in May 2009 that most 
all of the Veteran's orthopedic problems were primarily a result 
of progressive gout.  The VA examiner also opined that it was 
less likely than not that the Veteran's degenerative joint 
disease of the left ankle was related to or caused by his in-
service fall.  The Board finds the May 2009 VA examiner's opinion 
more probative that the August 2005 VA examiner's opinion because 
the May 2009 opinion was based on a review of the claims file and 
the Veteran's medical history noted in May 2009 is substantiated 
by what is found in his service treatment records.  See Nieves-
Rodriguez, 22 Vet. App. at 295.  In summary, the competent 
evidence demonstrates that the Veteran's current degenerative 
joint disease of the left ankle is not related to active service.  
The Board acknowledges in this regard the Veteran's continuing 
complaints of left ankle pain and giving way which he attributes 
to the in-service fall.  The Veteran has not identified or 
submitted any competent evidence, to include a medical nexus, 
which relates his degenerative joint disease of the left ankle to 
active service or any incident of service, to include his in-
service fall.  Accordingly, the Board finds that service 
connection for degenerative joint disease of the left ankle is 
not warranted.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  A 
Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous 
medical records does not serve as an "absolute bar" to the 
service connection claim); Barr, 21 Vet. App. at 303 ("Board may 
not reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms").  In determining whether statements submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has asserted 
that his symptoms of lumbosacral spine spondylosis, degenerative 
joint disease of the bilateral wrists, bilateral knee 
replacement, and degenerative joint disease of the left ankle 
have been continuous since service.  He asserts that he continued 
to experience symptoms relating to the back, wrists, knees, and 
left ankle (pain, giving way, locking, stiffness, fatigability) 
after he was discharged from the service.  In this case, after a 
review of all the lay and medical evidence, the Board finds that 
the weight of the evidence demonstrates that the Veteran did not 
experience continuous symptoms of any of these disabilities after 
service separation.  Further, the Board concludes that his 
assertion of continued symptomatology since active service, while 
competent, is not credible.  

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of degenerative joint disease of the 
bilateral wrists, bilateral knee replacement, and degenerative 
joint disease of the left ankle since active service is 
inconsistent with the other lay and medical evidence of record.  
As noted elsewhere, the Veteran has reported that he injured his 
wrists, knees, and left ankle at the time of a rappelling 
accident in April 1963.  This reported in-service history is not 
supported by a review of the Veteran's contemporaneous service 
treatment records which show only that he strained his 
lumbosacral spine following this accident.  Indeed, while he now 
asserts that all of these disorders began in service, in the more 
contemporaneous medical history he gave at the service separation 
examination, he denied any history or complaints of symptoms of 
lumbosacral spine, wrist, knee, or left ankle problems.  
Specifically, the service separation examination report reflects 
that the Veteran was examined and his musculoskeletal system was 
found to be clinically normal.  The only relevant notation in the 
Veteran's medical history at separation from active service was 
that he was still symptomatic following a lumbosacral spine 
strain at the time of his repelling accident in April 1963.  His 
in-service history of symptoms at the time of service separation 
is more contemporaneous to service so it is of more probative 
value than the more recent assertions made many years after 
service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 
(1994) (upholding Board decision assigning more probative value 
to a contemporaneous medical record report of cause of a fall 
than subsequent lay statements asserting different etiology); 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding 
Board decision giving higher probative value to a contemporaneous 
letter the Veteran wrote during treatment than to his subsequent 
assertion years later).  

The post-service medical evidence does not reflect complaints or 
treatment related to the lumbosacral spine, wrists, knees, or 
left ankle for several decades following active service.  The 
Board emphasizes the multi-year gap between discharge from active 
service (October 1964) and initial reported symptoms related to 
the lumbosacral spine and the left ankle in approximately 2001 (a 
37-year gap), initial reported symptoms related to the wrists in 
approximately 1989 (a 25-year gap), and initial reported symptoms 
related to bilateral knee replacement in approximately 2000 (a 
36-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial 
of service connection where Veteran failed to account for lengthy 
time period between service and initial symptoms of disability).  

The Veteran also did not claim that symptoms of his lumbosacral 
spine, bilateral wrist, bilateral knee, or left ankle 
disabilities began in (or soon after) service until he filed his 
current VA disability compensation claim.  Such statements made 
for VA disability compensation purposes are of lesser probative 
value than his previous more contemporaneous in-service 
histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding 
that, although Board must take into consideration the Veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements). 

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings at service 
separation, the absence of complaints or treatment for years 
after service, and the clinical findings and physical examination 
results obtained since service.  For these reasons, the Board 
finds that the weight of the lay and medical evidence is against 
a finding of continuity of symptoms since service separation.


ORDER

As new and material evidence has been received, the previously 
denied claim of service connection for lumbosacral spine 
spondylosis is reopened; to this extent only, the appeal is 
granted.

As new and material evidence has been received, the previously 
denied claim of service connection for degenerative joint disease 
of the bilateral wrists is reopened; to this extent only, the 
appeal is granted.

As new and material evidence has been received, the previously 
denied claim of service connection for bilateral knee replacement 
is reopened; to this extent only, the appeal is granted.

As new and material evidence has been received, the previously 
denied claim of service connection for degenerative joint disease 
of the left ankle is reopened; to this extent only, the appeal is 
granted.

Entitlement to service connection for lumbosacral spine 
spondylosis is denied.

Entitlement to service connection for degenerative joint disease 
of the bilateral wrists is denied.

Entitlement to service connection for bilateral knee replacement 
is denied.

Entitlement to service connection for degenerative joint disease 
of the left ankle is denied.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


